FRANKLIN, J.
The defendant was convicted of murder in the second degree and appeals. The record of his conviction was filed in this court March 17, 1916, but no appearance or effort whatever made to aid the court in its determination of the appeal. We have given the record presented careful consideration, and find the judgment of conviction abundantly justified. The appellant appearing to have had a fair and impartial trial, and discovering no error prejudicial to* any of his substantial rights, the judgment of the superior court is in all things affirmed.
ROSS, C. J., and CUNNINGHAM, J., concur.